Title: To Thomas Jefferson from Nathaniel Cutting, 12 September 1789
From: Cutting, Nathaniel
To: Jefferson, Thomas



Sir
Havre, 12th. Septr. 1789.

I have the honor of your Letter of the 10th. currt. and in reply beg leave to acquaint you that the Ship which I advised you of,  belonging to Norfolk, took her departure for Lymington in Great Britain three or four days since; from thence she will proceed to Virginia with a Cargo of Salt. There is not now at this place any Vessel bound directly to any American Port southward of Philadelphia. I have this day been on board a Brigantine recently arriv’d from that City: the Captain, whose name is Stotesbury appears to be a man of information and ability, at least so far as I can judge from my very short acquaintance with him. He informs me that he shall proceed direct from hence for Philadelphia; takes in Plaister of Paris by way of Ballast, and will be ready for Sea in fifteen days at farthest. He has commanded several Capital ships which I knew; and from his demeanour and conversation, I think he is an agreable man to sail with. His Vessel is about one hundred and forty Tons measurement, three or four years old, built in the Delaware for a particular merchant’s service, is staunch, strong and well found. Her Accommodations, though not Elegant, may easily be made tollerably convenient. If I may be permitted to advise, in this Case, it will be that you engage this Vessel without hesitation, that is if the pecuniary consideration be agreable, for I cannot learn that there is a probability of any ship offering for Virginia in the Course of a month from this time. Scarcely a day passes but you may have opportunity of forwarding Goods from Philadelphia to any Port in Virginia at a very moderate freight. Captain Stotesbury intends to take the southern Passage; his Vessel sails tollerably well; but he does not boast of her in that particular. For his Cabin and both State-Rooms, allowing that he shall be permitted to have accommodation for himself, either in the Larboard State-Room, or a Cot in the Cabin, and for the freight of Your Baggage and Stores, which shall not exceed fifty Packages, he demands one hundred Guineas and you to provide your own Stores. He observes that a stove, some Chairs, &c. he must purchase particularly for this occasion and therefore thinks that the Proprietors of his ship would not approve of his Conduct should he agree for a less Sum. The ship is entirely under his own direction. He says he has often convey’d Passengers across the Atlantic; and my opinion is that he would pay every proper attention.
I shall with pleasure do everything necessary with respect to your Baggage when it comes to hand. I have the honor to be, most respectfully, Sir, Your most obedt. very humb. Serv.,

Nat. Cutting


P.S. Pray [let me] know Your de[terminat]ion on this point as soon  as possible that the Captain may make the necessary improvements in his Cabin.

